RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4204-18T3

M.T.D.,

          Plaintiff-Respondent,

v.

M.S.,

     Defendant-Appellant.
______________________________

                    Argued February 27, 2020 – Decided May 29, 2020

                    Before Judges Suter and DeAlmeida.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Burlington County,
                    Docket No. FV-03-1593-19.

                    Mark J. Molz argued the cause for appellant.

                    Respondent has not filed a brief.

PER CURIAM
      Defendant M.S.1 appeals from an April 16, 2019 final restraining order

(FRO) entered by the Family Part pursuant to the Prevention of Domestic

Violence Act (the Act), N.J.S.A. 2C:25-17 to -35. We affirm.

                                        I.

      The following facts are derived from the record.        M.S. and plaintiff

M.T.D. were involved in a relationship that produced one child. At the times

relevant to this matter, their relationship had ended.

      On April 2, 2019, M.T.D. filed a complaint seeking an FRO. With respect

to the events alleged in the complaint M.T.D. testified as follows: on March 29,

2019, he was a passenger in a car stopped at a stop sign at the exit of a

supermarket parking lot when M.S. drove past. His car exited the parking lot

into the lane of traffic behind M.S.'s car. M.S. pulled over and waited for

M.T.D.'s car to pass. She thereafter followed his car for between eight and ten

miles around a lake and back into town. M.T.D. called 9-1-1 to report that he

was being followed. An officer pulled M.S. over in a nearby parking lot.

      M.S. admitted she saw M.T.D.'s car pull into the lane behind her and then

purposely pulled over to get her car positioned behind his. She testified that she



1
  We use initials to preserve the confidentiality of court records concerning
domestic violence. R. 1:38-3(d)(9).
                                                                          A-4204-18T3
                                        2
was attempting to make sure M.T.D. did not see where she was going because

she was heading to the home of their child's nanny, and a court order prohibits

M.T.D. from contacting the child. She testified that she called 9-1-1 because

she believed M.T.D. had an outstanding warrant for his arrest and a suspended

driver's license for child support arrears. M.S. testified that the police dispatcher

instructed her to follow M.T.D.'s car.

      M.S. denied two additional allegations in M.T.D.'s complaint: having

followed him on a prior date from Cherry Hill to his place of e mployment in

Jackson and appearing unannounced at his place of employment.                  M.T.D.

provided no testimony about these allegations. M.S. called her passenger as a

witness.

      With respect to M.S.'s history of harassing behavior, M.T.D. testified that

             the main reason I'm here is because every time I'm in
             town . . . , if she sees me, she follows me. . . . [S]he'll
             just follow me for no reason. . . . When I go out with
             my friends . . . going to the Wawa or Acme or
             something, if she sees me she will follow me . . . . [A]t
             first . . . I thought it was pretty funny . . . the first maybe
             . . . year, but now . . . I'm going to have a kid born next
             week . . . and her following me, it's just not right. It's
             not safe for me and it's not safe . . . for my newborn son.

      M.T.D. elaborated on the parties' history in a colloquy with the court.




                                                                               A-4204-18T3
                                           3
            THE COURT:         So how many times approximately
            in, let's say, the month of March, how many times
            would you say that she's followed you?

            [M.T.D.]:    Twice, maybe twice.

            THE COURT:        All right. What other types of things,
            what other types of issues are you having with her?

            [M.T.D.]: [S]he's texted my mother numerous racial
            and demeaning . . . words . . . telling her . . . she's not
            going to stop, it doesn't matter what anybody says, she's
            not going to stop following me, she's going to keep
            doing what she's doing. And at that point, sir, it was
            just . . . don't come to my house, don't follow me, don't
            come by my other house . . . .

                  ....

            [S]he repeatedly uses the n[---] word to me and my
            mom as reference to me and to my mom . . . .

      M.S. admitted to using the racial slur about which M.T.D. testified but

said "it's not a constant thing." She testified that M.T.D.'s mother had signed a

harassment charge against her, but the matter was resolved through a mutual

non-contact agreement.

      At the conclusion of testimony, the court issued an oral opinion in which

it found M.T.D.'s testimony was more credible than the testimony of M.S. After

rejecting as incredible M.S.'s testimony that the police dispatcher instructed her

to follow M.T.D.'s car on March 29, 2019, the court concluded M.S. harassed


                                                                          A-4204-18T3
                                        4
M.T.D. by following his vehicle without cause.          As the court explained,

"[t]here's no reason based upon the history of the parties [M.S.] should be

anywhere near [M.T.D.]" In addition, the court concluded in light of M.S.'s

prior acts toward M.T.D., an FRO was necessary to prevent M.S. from

continuing to harass M.T.D. Based on these conclusions, on April 16, 2019, the

court entered an FRO against M.S.

      This appeal followed.     M.S. raises the following arguments for our

consideration:

            POINT I

            THE TRIAL COURT ERRED IN FINDING A
            PREDICATE ACT.

            POINT II

            THERE WAS NO NEED TO ISSUE                              A
            RESTRAINING ORDER TO PROTECT [M.T.D.]

                                        II.

      "In our review of a trial court's order entered following trial in a domestic

violence matter, we grant substantial deference to the trial court's findings of

fact and legal conclusions based upon those findings." D.N. v. K.M., 429 N.J.

Super. 592, 596 (App. Div. 2013) (citing Cesare v. Cesare, 154 N.J. 394, 411-

12 (1998)). We should not disturb the "'factual findings and legal conclusions


                                                                           A-4204-18T3
                                        5
of the trial judge unless [we are] convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice.'" Cesare, 154 N.J. at 412

(alteration in original) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65
N.J. 474, 484 (1974)). Deference is particularly appropriate when the evidence

is testimonial and involves credibility issues because the judge who observes the

witnesses and hears the testimony has a perspective the reviewing court does not

enjoy. Pascale v. Pascale, 113 N.J. 20, 33 (1988) (citing Gallo v. Gallo, 66 N.J.

Super. 1, 5 (App. Div. 1961)).

      The entry of an FRO requires the trial court to make certain findings. See

Silver v. Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006). The court "must

determine whether the plaintiff has proven, by a preponderance of the credible

evidence, that one or more of the predicate acts set forth in N.J.S.A. 2C:25 -

19[(a)] has occurred." Id. at 125. The court should make this determination "'in

light of the previous history of violence between the parties.'" Ibid. (quoting

Cesare, 154 N.J. at 402). Next, the court must determine "whether a restraining

order is necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25 -

29[(a)](1) to -29[(a)](6), to protect the victim from an immediate danger or to




                                                                           A-4204-18T3
                                        6
prevent further abuse." Id. at 127 (citing N.J.S.A. 2C:25-29(b)); see also J.D. v.

M.D.F., 207 N.J. 458, 476 (2011). This determination requires evaluation of:

            (1) The previous history of domestic violence
            between the plaintiff and defendant, including threats,
            harassment and physical abuse;

            (2) The existence of immediate danger to person or
            property;

            (3) The financial circumstances of the plaintiff and
            defendant;

            (4)   The best interest of the victim and any child;

            (5) In determining custody and parenting time the
            protection of the victim's safety; and

            (6) The existence of a verifiable order of protection
            from another jurisdiction.

            [N.J.S.A. 2C:25-29(a); see also Cesare, 154 N.J. at
            401.]

      Here, the trial court determined that M.S. committed harassment, one of

the predicate acts set forth in the Act. N.J.S.A. 2C:25-19(a)(13). A person

commits harassment if, "with purpose to harass another," he or she:

            (a) Makes, or causes to be made, a communication
            or communications anonymously or at extremely
            inconvenient hours, or in offensively coarse language,
            or any other manner likely to cause annoyance or alarm;

            (b) Subjects another to striking, kicking, shoving, or
            other offensive touching, or threatens to do so; or

                                                                          A-4204-18T3
                                        7
            (c) Engages in any other course of alarming conduct
            or of repeatedly committed acts with purpose to alarm
            or seriously annoy such other person.

            [N.J.S.A. 2C:33-4.]

      For a finding of harassment under N.J.S.A. 2C:33-4, the actor must have

the purpose to harass. Corrente v. Corrente, 281 N.J. Super. 243, 249 (App. Div.

1995) (citing D.C. v. T.H., 269 N.J. Super. 458, 461-62 (App. Div. 1994); E.K.

v. G.K., 241 N.J. Super. 567, 570 (App. Div. 1990)). Finding a party had the

purpose to harass must be supported by "some evidence that the actor's

conscious object was to alarm or annoy; mere awareness that someone might be

alarmed or annoyed is insufficient." J.D., 207 N.J. at 487 (citing State v. Fuchs,

230 N.J. Super. 420, 428 (App. Div. 1989)). A purpose to harass may be inferred

from the evidence. State v. McDougald, 120 N.J. 523, 566-67 (1990). Common

sense and experience may also inform a determination or finding of purpose.

State v. Hoffman, 149 N.J 564, 577 (1997) (citing State v. Richards, 155 N.J.

Super. 106, 118 (App. Div. 1978)).

      The record contains ample support for the trial court's finding that M.S.

acted with the purpose of annoying or alarming M.T.D. As the trial court aptly

noted, given the parties' history, there was no legitimate reason for M.S. to

follow M.T.D.'s car for eight to ten miles. Yet, she purposely pulled her own


                                                                          A-4204-18T3
                                        8
car over to the side of the road to get behind M.T.D.'s car so she could follow

him. The court rejected her dubious claim that the police dispatcher instructed

her to follow someone she identified as having an outstanding arrest warrant.

      In addition, our review of the record reveals sufficient support for the trial

court's conclusion an FRO is necessary to prevent M.S. from continuing to

harass M.T.D.     The record contains evidence of M.S.'s ongoing harassing

behavior toward M.T.D., including following him to work and using a racial slur

towards him and his mother. It was reasonable for the trial court to conclude

M.S. was unlikely to stop her harassing acts without an FRO. In addition,

M.T.D. testified he feared for the safety of his child, further justifying the FRO.

      Affirmed.




                                                                            A-4204-18T3
                                         9